Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 9, 2019                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

  160272                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  In re CHARLES W. MALETTE                                                                            Richard H. Bernstein
  _________________________________________                         SC: 160272                        Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  ATTORNEY GRIEVANCE COMMISSION,
             Petitioner.
  _________________________________________/

         On order of the Court, the petition for injunction pursuant to MCR 9.108(E)(4) is
  considered, and it is GRANTED. We ORDER that Charles W. Malette (P68928) is
  enjoined from practicing law in the State of Michigan until the felony charges pending
  against him have concluded. If the respondent is acquitted of all felony charges, this
  injunction shall automatically dissolve.

        CAVANAGH, J., did not participate due to her prior service as a member of the
  Attorney Grievance Commission.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 9, 2019
           a1008
                                                                              Clerk